Citation Nr: 1743243	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for duodenal ulcer.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for chloracne.

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to an increased rating for diabetic cataracts, currently rated 10 percent disabling.

7.  Entitlement to an initial increased rating for bilateral hearing loss, currently rated as 50 percent disabling prior to March 16, 2016, and as 20 percent disabling from that date forward, to include the propriety of the reduction from 50 to 20 percent.

8.  Entitlement to an initial compensable rating prior to April 6, 2016, and in excess of 20 percent thereafter, for peripheral neuropathy, right lower extremity.

9.  Entitlement to an initial compensable rating prior to April 6, 2016, and in excess of 20 percent thereafter, for peripheral neuropathy, left lower extremity.

10.  Entitlement to an increased rating for diabetes mellitus, currently rated 20 percent disabling.  

11.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance and/or due to being housebound.

12.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashiville, Tennessee.

In a June 2011 rating decision, the RO granted entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, assigning separate noncompensable ratings, effective January 2011, and denied entitlement to service connection for sleep apnea.  In September 2011, the Veteran filed a notice of disagreement with regard to the disability ratings and effective date assigned; he also disagreed with the denial of service connection.  

In a March 2012 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 50 percent disability rating, bilateral hearing loss, assigning a 50 percent disability rating, tinnitus, assigning a 10 percent disability rating, and diabetic nephropathy, assigning a 10 percent disability rating, all effective September 14, 2011.  In March 2012, the Veteran filed a notice of disagreement with regard to the disability ratings and effective date assigned.  

In an April 2012 rating decision, the RO denied entitlement to service connection for ischemic heart disease.  In another April 2012 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of service connection for duodenal ulcer and hypertension; denied entitlement to service connection for peripheral neuropathy of the upper extremities; chloracne; and, skin cancer; and, denied increased ratings for diabetic cataracts, diabetes mellitus, erectile dysfunction; denied entitlement to SMC due to the need for aid and attendance/housebound status; and, denied entitlement to a TDIU.

In November 2012, a statement of the case was issued with regard to the following issues:  service connection for peripheral neuropathy, bilateral upper extremities; skin cancer, duodenal ulcer, ischemic heart disease, chloracne, sleep apnea, and hypertension; ratings assigned to diabetic cataracts, bilateral hearing loss, tinnitus, peripheral neuropathy, bilateral lower extremities, erectile dysfunction, and diabetes mellitus; and, SMC and a TDIU.  

The Veteran testified at a Board hearing in June 2015; the transcript is of record.

The Board previously considered this matter in September 2015, when it remanded the issues on appeal for additional development.  The Board also remanded the issue of service connection of peripheral neuropathy of the upper extremities.  Thereafter, a June 2016 rating decision granted service connection for peripheral neuropathy, right upper extremity (rated as 30 percent disabling) and peripheral neuropathy, left upper extremity (rated as 20 percent disabling), effective April 8, 2016.  The Veteran appealed the assigned rating and effective dates via a February 2017 notice of disagreement.  See statement of the case dated June 20, 2007.  As explained below, these issues are currently not for consideration; they will be addressed in a separate Board decision.

Additionally, the September 2015 Board decision remanded the issues of higher ratings for PTSD and diabetic nephropathy, and earlier effective dates for the grants of service connection for PTSD, bilateral hearing loss, tinnitus, and diabetic nephropathy.  These issues were remanded for issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a statement of the case in June 2016, and the Veteran perfected an appeal as to these issues via a September 2016 substantive appeal.  As explained below, these issues are currently not for consideration; they will be addressed in a separate Board decision.

The September 2015 Board decision reopened the previously denied claims of service connection for hypertension and duodenal ulcer.  It also denied a higher rating for tinnitus, denied service connection for ischemic heart disease, denied a compensable rating for erectile dysfunction, and denied an earlier effective date for the grant of service connection for peripheral neuropathy, bilateral lower extremities.  These denials are final and no longer on appeal.  

Subsequent to the Board remand, the RO increased the ratings for peripheral neuropathy, left lower extremity (from 0 to 20 percent) and peripheral neuropathy, right lower extremity (from 0 to 20 percent), effective April 6, 2016.  See rating decisions dated June 9, 2016, and June 2, 2017.  This was not a full grant of the benefit sought, and the appeal continues as to these issues.  

Additionally, the June 2016 rating decision decreased the rating for bilateral hearing loss from 50 to 20 percent, effective March 16, 2016.  The propriety of this rating reduction is currently on appeal as part-and-parcel of the increased rating claim.

Since the September 2015 Board decision, the Veteran has perfected three separate sets of appeals.  See statements of the case from June 2016 and June 2017 (June 2, 2017, and June 20, 2017).  The Veteran has requested a Board hearing with regard to these appeals.  As such, merging is currently not appropriate.  The issues covered in those statements of the case will be addressed in a separate Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for duodenal ulcer, skin cancer, and sleep apnea are addressed in the REMAND portion of the decision below and [is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's hypertension first manifested, and was diagnosed, many years after service; the weight of the evidence is against a finding that it is related to service, to include herbicide exposure.

2.  The evidence is against a finding that the Veteran has chloracne.

3.  For the entire appeal period, there is no evidence of impairment of corrected visual acuity consistent with the criteria for a rating in excess of 10 percent; incapacitating episodes have not been shown.

4.  The preponderance of the evidence fails to demonstrate an improvement in the severity of the Veteran's bilateral hearing loss.

5.  The evidence shows that the Veteran has bilateral hearing loss consistent with the criteria for a rating of 50 percent.

6.  For the period prior to April 6, 2016, the evidence shows that the Veteran's peripheral neuropathy of the right lower extremity has manifested as moderate incomplete paralysis.

7.  For the period since April 6, 2016, the evidence shows that the Veteran's peripheral neuropathy of the right lower extremity has manifested as moderate incomplete paralysis.

8.  For the period prior to April 6, 2016, the evidence shows that the Veteran's peripheral neuropathy of the left lower extremity has manifested as moderate incomplete paralysis.

9.  For the period since April 6, 2016, the evidence shows that the Veteran's peripheral neuropathy of the left lower extremity has manifested as moderate incomplete paralysis.

10.  The Veteran's diabetes mellitus type 2 requires oral hypoglycemic agents, insulin and a restricted diet, but not regulation of activities.

11.  For the period prior to September 29, 2015, the evidence fails to show that the Veteran's service-connected disabilities render him so helpless as to be in need of aid and attendance or that they confine him to his dwelling.

12.  For the period prior to April 6, 2016, the Veteran's service-connected disabilities other than prostate cancer are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).

2.  The criteria to establish service connection for chloracne have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).

3.  The criteria for a rating in excess of 10 percent for diabetic cataracts have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.75, 4.76, 4.79, Diagnostic Codes DCs 6006, 6027, and 6066 (2016).

4.  The reduction in the Veteran's rating for bilateral hearing loss from 50 percent to 20 percent was not proper; the prior rating is restored. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2016); 38 C.F.R. §§ 3.105 (e), 3.343(c), 3.344(a), 4.85 (2016).

5.  The criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2016).

6.  For the period prior to April 6, 2016, the criteria for a higher rating of 20 percent for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.124a, DC 8526 (2016).

7.  For the period since April 6, 2016, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.124a, DC 8526 (2016).

8.  For the period prior to April 6, 2016, the criteria for a higher rating of 20 percent for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.124a, DC 8526 (2016).

9.  For the period since April 6, 2016, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.124a, DC 8526 (2016).

10.  The criteria for a rating in excess of 20 percent for diabetes mellitus type 2 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.119, DC 7913 (2016).

11.  For the period prior to September 29, 2015, the criteria for SMC have not been met.  38 U.S.C.A. §§ 1114, 1155 (2016); 38 C.F.R. §§ 3.350 (2016).

12.  For the period prior to April 6, 2016, the criteria for an award of TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Assist and Notify

VA notified the Veteran of the evidence and information necessary to substantiate his claims in January 2011 and November 2011, prior to the initial adjudication of his claim.  In addition, all identified, pertinent treatment records have been obtained and considered.  In this regard, the Board notes that in January 2016 the RO asked the Veteran to identify and authorize the release of private treatment records referenced by the Veteran during his June 2015 Board hearing.  See 01/20/16 VBMS, 5103 / DTA Letter.  The Veteran, however, has not submitted the appropriate forms.  As such, the Board finds that VA has satisfied its duty to assist. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  

As noted in the September 2015 Board remand, service treatment records include a report of medical examination that may constitute the Veteran's service separation examination.  This report, however, is illegible.  As such, the Board instructed the RO to associate a readable of copy of the report with the claims file.  In this regard, the record shows a finding that the unreadable document is the best copy of the document and cannot be enhanced through scanning.  See 04/11/16 VBMS, Email correspondence.  Thus, in this regard, any further remand efforts would be futile.

The Veteran underwent VA examinations in 2011 and 2016 to determine the nature, etiology, and severity of his claimed disabilities.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current nature or severity of the Veteran's disabilities.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claims.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

A.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases will be presumed to have been incurred in service if manifested to a compensable degree within the applicable time limits following service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  As relevant to this case, the list of such diseases includes cardiovascular-renal disease (including hypertension), malignant tumors, and duodenal ulcers.  38 C.F.R. § 3.309(a)  

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

The governing law provides that a veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran served in the Republic of Vietnam and is presumed to have been exposed to an herbicide agent.

The law further provides that, if a veteran was exposed to an herbicide agent during active service, certain enumerated diseases will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The enumerated diseases that are deemed to be associated with herbicide exposure are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of herbicide exposure is warranted if the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  As relevant to this case, basal cell carcinoma is not one of the enumerated diseases associated with herbicide exposure.

A claimant may nevertheless establish service connection based on herbicide exposure with proof of actual causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to an herbicide agent does not preclude direct service connection for other conditions based on exposure to an herbicide agent); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, if there is no presumptive service connection available, as is the case here, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 
      1.  Hypertension

The Veteran asserts that he has hypertension due to stress.  See 11/30/2011 VBMS entry, VA 21-4138 Statement in Support of Claim.  The record shows a diagnosis of hypertension.  See April 2016 VA examination.  

Hypertension is not one of the enumerated diseases associated with herbicide exposure.  As such, presumptive service connection based on herbicide exposure is not available.  The Board will nonetheless consider the extent to which the Veteran's hypertension is related to his herbicide exposure in service.

The Veteran's service treatment records are negative for treatment for or a diagnosis of hypertension during military service.  Per the Veteran's report, he was diagnosed with hypertension in the 1980s.  See April 2016 VA examination.  The Veteran separated from service in September 1967.  Based on the foregoing, the Board finds that the evidence weighs against a showing of hypertension in service.  Similarly, the evidence fails to show that the Veteran's hypertension manifested to a compensable degree within one year of separation from service.  As such, presumptive service connection for a chronic disease under 38 C.F.R. § 3.309(a) is not warranted.

In April 2016, a VA examiner opined that the Veteran's hypertension is less likely than not due to active duty service or herbicide exposure.  The VA examiner stated that the Veteran's hypertension is essential and noted that it was diagnosed in the 1980s per the Veteran, and in the late 1990s per record review, more than two decades after service.  The examiner added that age, sex, genetics, and weight all contribute to the Veteran's diagnosis.  He further noted that there was  insufficient literature to establish a link between herbicide exposure and hypertension.  

The VA examiner also opined that the Veteran's hypertension is less likely than not secondary to his PTSD or any other service-connected disability.  He noted that the hypertension predated the diagnoses of PTSD, diabetes, or prostate cancer, and that hypertension is not pathophysiologically related to mental health, genitourinary, audio, or eye conditions.  The VA examiner further opined that it is less likely than not that the Veteran's hypertension has been aggravated by his PTSD or any other service-connected disability.  In this regard, the examiner noted that, per the Veteran's report, his blood pressure has been pretty well-controlled.  The examiner indicated that the Veteran had had intermittently elevated blood pressures throughout CPRS medical record, during periods when renal function was normal, as well as during periods of renal insufficiency; thus, an aggravation correlation due to diabetic nephropathy could not be established.  The examiner further noted that the Veteran did not have documented mental health medication use or treatment to associate PTSD symptoms with a change in blood pressure, adding that the natural progression of essential hypertension can vary based on lifestyle factors and with aging, and that, in general, essential hypertension can be labile.  

The Board finds that the April 2016 VA opinion is highly probative and worthy of significant weight, as it is based on an in-person examination of the Veteran, shows consideration of his relevant medical history, and contains conclusions that are supported by a rationale that facilities the Board's understanding.  Moreover, the Veteran has not submitted any medical evidence to establish that his hypertension is etiologically related to service, to include herbicide exposure, or a service-connected disability.

The Board acknowledges the Veteran's contention that his hypertension is secondary to his service-connected PTSD.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current condition is a medical question not subject to lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The cardiovascular condition at issue here involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training and expertise.  There is no indication that the Veteran has such training or expertise. 

In sum, the Board finds that service connection is not warranted for the Veteran's hypertension on a presumptive, direct, or secondary basis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 57 (1990).

      2.  Chloracne

Chloracne is an enumerated disease associated with herbicide exposure and, as such, is subject to presumptive service connection.  As already stated, the Veteran served in Vietnam and is presumed to have had herbicide exposure.  Here, however, the evidence fails to show that he has chloracne.  Significantly, at an April 2016 VA examination, the Veteran denied ever having chloracne, adding that he did not know what it was.  The examiner showed the Veteran an image of what chloracne symptoms look like, and the Veteran denied having had similar skin issues.  As would be expected, treatment records are silent for such a diagnosis.  As the evidence shows that the Veteran does not have (or has ever had) chloracne, this aspect of the claim is denied.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all cases, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

      1.  Diabetic Cataracts 

By way of background, service connection for diabetic cataracts was established via a February 2004 rating decision, which assigned a rating of 10 percent.  

VA examinations from December 2011 and March 2016 show diagnoses of pseudophakia and age-related macular degeneration.  The Veteran underwent cataract surgery in October 2010 (right eye) and December 2010 (left eye).  During surgery for the left eye, the posterior capsule rupture, and an anterior vitrectomy was performed; a secondary implant was placed.  Per the April 2016 VA examination, the Veteran had macular generation, dry right eye, and wet left eye, with multiple intravitreal anti-VEGF injections for this disease in the left eye.

Under DC 6027, postoperative cataracts of any type are to be rated based on visual impairment if a replacement lens is present (pseudoaphakia) or based on aphakia if there is no replacement lens.  38 C.F.R. § 4.79 (2016).  Meanwhile, maculopathy is to be rated based on visual impairment or on incapacitating episodes, whichever results in a higher evaluation.  Id., DC 6006.  In the present case, a replacement lens is present.

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75.  Examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Id.  

Visual acuity is to be evaluated based on corrected distance vision.  38 C.F.R. § 4.76.  VA examinations from December 2011 and March 2016 show corrected distance vision of 20/40 or better in both eyes, with negative findings for visual field defect and diplopia, and for any eye-related incapacitating episodes during the past 12 months.

The Veteran's visual acuity, as shown by the evidence, fails to meet the criteria for a rating in excess of 10 percent.  38 C.F.R. § 4.79, DC 6066.  Further, there is no indication that the Veteran's service-connected eye-disability results in visual field defect or impaired muscle function.  Lastly, the evidence fails to show that the Veteran's maculopathy results in incapacitating episodes, so as to warrant a higher rating under DC 6006.  38 C.F.R. § 4.79.  As such, the weight of the evidence is against a higher rating for the Veteran's service-connected eye disability.  

      2.  Bilateral Hearing Loss

The Veteran seeks a higher initial rating for his service-connected bilateral hearing loss.  A March 2012 rating decision assigned an initial rating of 50 percent.  Thereafter, a June 2016 rating decision decreased the rating for bilateral hearing loss from 50 to 20 percent, effective March 16, 2016.  

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).


First, a Roman numeral designation of I through XI is assigned for the level of 
hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85, 4.86.

A November 2011 VA examination shows a puretone threshold averages of 61 and 75 decibels, and speech recognition scores of 48 and 56 percent for the right and left ears, respectively.  These findings combine for a Roman numeral VIII for each ear, per Table VI.  See 38 C.F.R. § 4.85.  Two roman numerals VIII combine for a 50 percent rating in Table VII.  See id.  

In contrast, a March 2016 VA examination shows a puretone threshold averages of 61 and 74 decibels and speech recognition scores of 68 and 68 percent for the right and left ears, respectively.  These findings combine for a Roman numeral V for the right ear and a Roman numeral VI for the left ear, per Table VI.  See 38 C.F.R. § 4.85.  A Roman numerals V and a Roman numeral VI combine for a 20 percent rating in Table VII.  See id.  

      (a)  Rating Reduction

VA regulations provide for specific notice requirements in instances where a reduction in disability rating is considered.  38 C.F.R. § 3.105(e).  In this case, however, while the June 2016 rating decision decreased the rating for bilateral hearing loss, the Board notes that the Veteran's overall disability rating, and thus compensation payments, did not decrease as a result of that decision.  Prior to the June 2016 rating decision, the Veteran's combined rating was 100 percent.  It continued to be 100 percent, notwithstanding the rating reduction for hearing loss.  (The Veteran's service-connected prostate cancer has been rated as 100 percent disabling since September 9, 2015.)  Therefore, the amount of compensation received did not decrease and this appeal is not subject to the laws for reductions in disability compensation.  Id.; VAOPGCPREC 71-91 (Nov. 7, 1991).

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107 (a); see also Brown, 5 Vet. App. at 421. 

With regard to the rating reduction, the question for consideration is whether the record demonstrates re-examinations disclosing improvement that will warrant reduction in rating.  In this regard, the Board notes that the November 2011 and March 2016 show almost identical puretone threshold averages.  Nonetheless, they differ in their speech recognition scores.  As such, one measurement suggests that the Veteran's hearing has not changed, while another measurement suggests that it has improved.  The evidence is therefore in relative equipoise as to whether the Veteran's hearing loss has improved or not.  Resolving doubt in favor of the Veteran, the Board finds that the Veteran's hearing loss has not improved.  Therefore, the rating reduction was not proper and the 50 percent rating is restored.

            (b)  Rating in Excess of 50 Percent

As mentioned above, the audiometric findings from the November 2011 VA examination result in a 50 percent rating, per application of Tables VI and VII.  38 C.F.R. § 4.85.  As such, the Veteran's bilateral hearing loss does not meet the requirements for rating in excess of 50 percent at any time during the appeal period.  

Insofar as the Veteran has reported functional limitations due to his left ear hearing loss, the Board notes that VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh any lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for hearing loss.

      3.  Peripheral Neuropathy, Lower Extremities

The Veteran is service-connected for peripheral neuropathy of the lower extremities.  Each lower extremity is rated as noncompensable prior to April 6, 2016, and as 20 percent disabling from April 6, 2016, forward.

A February 2011 VA examination shows a diagnosis of early peripheral neuropathy of the lower extremities.  A subsequent November 2011 VA examination shows a negative finding for peripheral neuropathy of the lower extremities.  In contrast, an April 2016 VA examination indicates that the Veteran has moderate incomplete paralysis of the anterior crural (femoral) nerve. 

DC 8526 provides ratings of 10, 20, and 30 percent for mild, moderate, and severe incomplete paralysis of the anterior crural (femoral) nerve, respectively.  It also provides a rating of 40 percent for complete paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe'" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

For the period prior to April 6, 2016, and resolving doubt in favor of the Veteran, the Board finds that separate higher ratings of 20 percent are warranted under DC 8526, 38 C.F.R. § 4.124a, for moderate incomplete paralysis of each lower extremity.  In this regard, the February 2011 VA examination was somewhat inconsistent, at times indicating peripheral neuropathy symptoms and at other times not.  However, symptoms such as intermittent pain, paresthesias, and numbness were noted to be moderate in degree, supporting a 20 percent rating.   A rating in excess of 20 percent, however, is not warranted, as there is no indication that the Veteran's symptoms were severe.  

For the period beginning in April 6, 2016, the Board finds that higher ratings are not warranted for the Veteran's peripheral neuropathy of the lower extremities, as there is no indication that the Veteran's symptoms have been severe.  Rather, a VA examiner has expressly characterized their severity as moderate.

      4.  Diabetes Mellitus  

The Veteran's service-connected diabetes is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, DC 7913.

Under DC 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2016).

VA examinations from November 2011 and April 2016 show that the Veteran's diabetes required special diet, oral agents, and insulin injections, but did not require regulation of activities.  The Veteran did not have episodes of hypoglycemia or ketoacidosis requiring hospitalization.  Frequency of visits for diabetic medical care was less than two times per month.  It was noted that the Veteran had diabetic peripheral neuropathy and diabetic nephropathy.  With regard to functional impact, the November 2011 VA examiner stated that there should not be any limitations due to his well-controlled diabetes.  In contrast, the April 2016 VA examiner noted that, while taking insulin, Veteran would be prohibited from operating heavy machinery or working in high places due to potential for hypoglycemia; otherwise, employment would not be restricted.

In light of the foregoing evidence, the Board finds that the Veteran's disability picture from his service-connected diabetes mellitus has been more nearly approximated by the currently assigned 20 percent.  The Board again emphasizes that although the Veteran requires oral agents, insulin, and a restricted diet, he is not limited in his activities due to the diabetes.  As such, he meets the criteria for a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of regulation of activities, there is simply no basis for a higher rating at this time.  See Camacho, 21 Vet. App. at 366 (finding that "all criteria must be met to establish entitlement to a 40% rating").  

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that symptoms of the Veteran's diabetes mellitus have not undergone any significant increase or decrease so as to warrant a rating in excess of 20 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The Veteran is in receipt of separate disability ratings per Note (1) to DC 7913 for diabetic cataracts, diabetic nephropathy, and peripheral neuropathy of all extremities.  The issues of higher ratings for diabetic cataracts and peripheral neuropathy of the lower extremities have already been adjudicated.  See above.  As explained in the introduction, the issues of higher ratings for diabetic nephropathy and peripheral neuropathy of the upper extremities are part of separate appeal streams and will be considered in a separate Board decision.  There is no indication that the Veteran's diabetes has resulted in any additional complications.




C  Special Monthly Compensation

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on the basis of being housebound.  

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

In April 2016, a VA examiner opined that it is less likely than not that the Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance.  In this regard, the examiner noted that the Veteran uses a motorized scooter for travel outside the home.  He is able to drive and has reported taking care of all his activities of daily living.  Though his knee condition and body habitus make some tasks more difficult, he has reported to be mostly independent.  In addition, there is no indication that the Veteran's service-connected disabilities result in the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with the loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

Based on the above, the Board finds that the criteria for a special monthly compensation at the aid and attendance rate have not been met, as the evidence fails to show that the Veteran has suffered the anatomical loss or loss of use of both feet, one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less or is permanently bedridden or so helpless as to be in need of regular aid and attendance

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent, without resort to individual unemployability, and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a result of his or her service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The Veteran is already in receipt of special monthly compensation at the housebound rate from September 29, 2015, forward, on account of prostate cancer rated 100 percent and additional service-connected disabilities ratable at 60 percent or more.  The Board will consider entitlement prior to September 29, 2015.

Here, the Board finds that the criteria for special monthly compensation at the housebound rate have not been met.  The evidence fails to show that the Veteran is substantially confined as a result of his or her service-connected disabilities to his dwelling and the immediate premises or that he has been institutionalized.  Rather, the evidence shows that the Veteran uses a motorized scooter for travel outside the home and that he is able to drive.  In addition, the Veteran did not have a single service-connected disability rated as 100 percent during the relevant period.

Based on the above, the Board finds that special monthly compensation based on the need of aid and attendance or on housebound status is not warranted.  The benefit-of-the-doubt doctrine is not for application.  The claim must be denied.

D.  TDIU 

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran raised a claim of entitlement to a TDIU in a statement received September 13, 2011.  Since that date, his combined rating has 80 percent or more.  During the entire rating period, service connection has been in effect for diabetic nephropathy, PTSD, diabetes mellitus, bilateral hearing loss, peripheral neuropathy of the lower extremities, diabetic cataracts, and tinnitus.  

Since September 29, 2015, service connection has also been in effect for prostate cancer, rated as 100 percent disabling.  Although a TDIU is ordinarily not for consideration where the disabilities are rated total, the Court has indicated that a TDIU may be for consideration where the TDIU is awarded on the basis of disabilities distinct and separate from those for which the total rating is in effect.  Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case, the Veteran's prostate cancer is rated as 100 percent disabling since September 29, 2015. Therefore, for the period since September 29, 2015, entitlement to a TDIU is for consideration only to the extent that it may be awarded on the basis of service-connected disabilities other than prostate cancer.

Notwithstanding, the Board notes that on April 6, 2016, service connection was also established for peripheral neuropathy of the upper extremities, with a 30 percent rating for the right upper extremity and a 20 percent rating for the left upper extremity.  This resulted in a combined rating of 100 percent from April 6, 2016, forward, on the basis of service-connected disabilities other than prostate cancer.  Consequently, the issue of a TDIU is moot from April 6, 2016, forward.

The Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The September 2015 Board remand instructed the RO to ask the Veteran to complete a VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  The RO complied with this directive.  See 01/20/16 VBMS, 5103/DTA Letter.  The Veteran, however, has not submitted the requested form.  Nonetheless, the Board has sufficient information to adjudicate the claim.

A December 2011 VA psychiatric examination summarizes the Veteran's work and education history.  He was last employed in 2010 as a car salesman, having worked for about 10 years in that capacity.  Prior to that, he performed heating and air conditioning repair work for approximately 10 to 15 years.  Before that, he did warehouse work for five years and was a forklift driver.  The Veteran has a high-school education, where he was a below average student, and never went to college.  At a March 2016 VA psychiatric examination, the Veteran reported having fallen at his last job due to his medical problems and stated that he stopped working due to these medical problems and PTSD symptoms.  The PTSD problems were described as difficulty concentrating, tiredness due to lack of sleep, and agitation/irritability.

VA examinations dated in March and April 2016 indicate that the Veteran's PTSD, bilateral hearing loss, diabetes, and peripheral neuropathy of the lower extremities impact his ability to work.  With regard to PTSD, occupational impairment has been described as decreased work efficiency due to mild or transient symptoms.  With regard to hearing loss, the March 2016 VA examiner stated that the Veteran's speech discrimination is poor in both ears.  Without the use of hearing aids, the extent of the Veteran's hearing loss would make speech understanding and communication difficult in most listening environments.  With the use of amplification, the veteran would be expected to hear fairly well in quiet situations while people are speaking at close range.  Even with the use of hearing aids, the Veteran would be expected to have difficulty understanding speech in noisy environments, especially with a lack of visual cues.  With regard to diabetes, the April 2016 VA examiner noted that, while taking insulin, Veteran would be prohibited from operating heavy machinery or working in high places due to potential for hypoglycemia; otherwise, employment would not be restricted.  With regard to peripheral neuropathy of the lower extremities, the Veteran is restricted in his ability to walk or stand for prolonged periods of time.  There is no indication that the Veteran's nephropathy, cataracts, peripheral neuropathy of the upper extremities, or tinnitus impacts his ability to work.

In contrast, VA examinations from 2011 show negative findings for occupational impairment due to hearing loss, diabetes, or peripheral neuropathy of the lower extremities.  Occupational impairment due to PTSD, however, has consistently been described as decreased work efficiency due to mild or transient symptoms.  While the Board acknowledges the VA examiner's findings, it notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that there is relative equipoise as to whether the Veteran's service-connected disabilities (other than prostate cancer) combined to render him unemployable prior to April 6, 2016.  The Veteran has a complex disability picture that includes PTSD, hearing loss, diabetes, and peripheral neuropathy of the lower extremities, each of which impact his ability to work in a different way.  The Veteran's work history consists exclusively of physical work, to include work operating heavy machinery.  His capacity to perform such type of work is compromised by his hearing impairment, his need to take insulin, his limited capacity to stand or walk, and his decreased work efficient due to PTSD symptoms.  In addition, there is no indication that he has training or experience to perform sedentary work.  Moreover, such option is not realistic given the Veteran's education level and limited work experience.  The Board acknowledges that there is conflicting evidence with regard to the Veteran's functional impairment.  It further acknowledges that, in reaching its conclusion, it is relying mainly on evidence from March and April 2016.  However, overall, the Board finds that the data noted in the March/April 2016 VA examinations are a fair representation of the Veteran's disability picture during the entire appeal period.  

In sum, the Board finds the evidence to be in equipoise with respect to whether the service-connected disabilities other than prostate cancer preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities other than prostate cancer are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted for the period prior to April 6, 2016.  As already discussed, the issue of entitlement to a TDIU from April 6, 2016, forward, is moot.


ORDER

Service connection for hypertension is denied.

Service connection for chloracne is denied.

A rating in excess of 10 percent for diabetic cataracts is denied.

The reduction of the disability rating for bilateral hearing loss from 50 percent to 20 percent was not proper; entitlement to restoration of a 50 percent rating, from March 16, 2016, forward, is granted.

A rating in excess of 50 percent for bilateral hearing loss is denied.

For the period prior to April 6, 2016, a higher rating of 20 percent for peripheral neuropathy of the right lower extremity is granted.

For the period since April 6, 2016, a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

For the period prior to April 6, 2016, a higher rating of 20 percent for peripheral neuropathy of the left lower extremity is granted.

For the period since April 6, 2016, a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

A rating in excess of 20 percent for diabetes mellitus type 2 is denied.

For the period prior to September 29, 2015, entitlement to SMC is denied.

For the period prior to April 6, 2016, entitlement to a TDIU is granted.


REMAND

Service Connection for Duodenal Ulcer

The Veteran asserts that he suffered from epigastric pain during service.  See 06/19/2015 VBMS entry, Hearing Testimony at 4.  VA treatment records reflect that in December 1969, approximately two years after separation from service, the Veteran was treated for a bleeding duodenal ulcer.  See 01/15/1970 VBMS entry, Medical Treatment Record - Government Facility.  

At an April 2016 VA examination, the Veteran reported that he began to experience epigastric crampy pain in 1968.  He self-treated with milk.  The symptoms persisted for a long time and were associated with blood in his stool.  In 1969 he developed acute symptoms of upper and lower GI bleed with loss of consciousness.  He was hospitalized for a prolonged period of time.  He recalled that recovery time was almost a year and denied excessive alcohol use or excessive NSAID use at that time.  He reported recurrence in 1979 and possibly again in 1980.  The examiner noted that treatment records from 1969 indicated that the Veteran presented with bleeding duodenal ulcer.  He required transfusion and had vagotomy, pyloroplasty, and suture of ulcer base in November 1969.  Summary indicated that he did well post operatively except for fever, requiring ex-lap that was negative for abscess formation and thoracentesis for a pleural effusion of undetermined etiology.  Regarding current symptoms, the Veteran reported intermittent epigastric pain and nausea, associated with stress and certain foods.  He denied burning.  He reported loose stools 3-4 times a week after eating his morning meal, which he believed to be related to his ulcer.  He had had two normal colonoscopies in the last 10 years, and had been on Omeprazole for GERD since 2009.  He mentioned having had an endoscopy and a barium swallow test prior to establishing care with the VA system, but could not recall the dates.  The VA examiner noted that VA treatment records were silent for chronic ulcerative disease or digestive problems.

The April 2014 VA examiner noted that the Veteran did not have an active ulcer disease.  Rather, he currently had GERD, which, according to the examiner, is a different condition and not a continuance or progression of ulcerative disease treated in 1969 or 1979.  Nonetheless, the examiner considered the etiology of the Veteran's history of ulcers in 1969 and 1969, opining that the Veteran's duodenal ulcer was less likely than not related to service. The examiner acknowledged the Veteran's report of symptoms since 1968 but indicated that the ulcer did not manifest within a year of separation from service.  

The Board finds that the April 2014 VA opinion is inadequate.  Significantly, the examiner did not discuss whether the Veteran's diagnosed GERD is related to service.  Additionally, the examiner did not explain his conclusion that an ulcer did not manifest within a year of separation from service.  Duodenal ulcers are subject to presumptive service connection under 38 C.F.R. § 3.309(a).  The Veteran, who separated from service in September 1967, has stated that he started to experience gastric symptoms in 1968, the year after separation from service.  As such, the opinion does not show adequate consideration of the relevant evidence.

Service Connection for Skin Cancer

The Veteran has asserted that he had basal cell carcinoma on the corner of his left eye, next to his nose.  See 06/19/2015 VBMS entry, Hearing Testimony at 13 and 11/30/2011 VBMS entry, VA 21-4138 Statement in Support of Claim.  The record shows that the Veteran was diagnosed with basal cell carcinoma in the left medial canthus, in 2011.  See April 2016 VA examination.  At the time, he was also diagnosed with acrochordon (skin tag) in the right cheek.  Id.  

In April 2016, a VA examiner opined that the Veteran's basal cell carcinoma is less likely than not related to service, to include herbicide exposure.  In his rationale, the examiner highlighted the fact that the basal cell carcinoma was diagnosed in 2011.  The examiner, however, did not discuss treatment records indicating that the lesion had a 20 year history.  In addition, the examiner did not discuss the etiology of the acrochordon.  Insofar as it was biopsied contemporaneously with the lesion that was later diagnosed as basal cell carcinoma, the Board assumes that it encompassed by the Veteran's claim.  For these reasons, an addendum opinion is necessary.

Service Connection for Sleep Apnea

The Veteran testified that he had sleeping problems following military service.  See 06/19/2015 VBMS entry, Hearing Testimony at 15.  The evidence shows a diagnosis of sleep apnea since 2010.  See April 2016 VA examination.  At the April 2016 VA examination, the Veteran reported a recent history of daytime sleepiness and fatigue.  The examiner opined that the Veteran's sleep apnea was less likely than not related to service or secondary to a service-connected disability.  The examiner highlighted the fact that the Veteran's sleep apnea was diagnosed more than 40 years following separation from service.  The examiner, however, did not discuss the Veteran's report of sleeping problems after service.  An adequate opinion is not of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the April 2016 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

   (a)  For the duodenal ulcer:

(i)  Did the Veteran's duodenal ulcer at least as likely as not manifest within a year of separation from service (September 1967)?  Consider the Veteran's report of epigastric symptoms in 1968.

(ii)  If not, is any current gastroesophageal disability (to include GERD and the Veteran's history of ulcers) at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's exposure to herbicide agents and his medical history post-service.

   (b)  Regarding skin cancer:

Is any current skin disability (to include the diagnosed basal cell carcinoma and acrochordon) at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's exposure to herbicide agents.  With regard to the basal cell carcinoma, please discuss the evidence showing a 20-year history for the lesion.
   
   (c)  Regarding sleep apnea:
   
(i)  Is the Veteran's sleep apnea at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's exposure to herbicide agents.  Please discuss the Veteran's report of sleeping problems after service.

(ii)  If not, is the sleep apnea at least as likely as not proximately due to a service-connected disability?  (If so, identify the disability or combination of disabilities.)

(iii)  If not, then is it at least as likely as not that the sleep apnea has been aggravated (permanently worsened beyond it natural progression) by a service-connected disability?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


